Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Harris (U.S. Patent 5,281,096) which teaches a platform for a gas turbine engine comprising a platform body including a composite wrap, at least one honeycomb core disposed in the internal cavity. Corrigan (U.S. Patent 6,447,250) teaches platform of flanges extending from the platform body to define one or more slots including a retention member. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, a composite wrap extends about a perimeter of the platform body to define an internal cavity and the plurality of platform flanges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745